Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day of June,
2007, by and between ISTA Pharmaceuticals, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware, with its principal offices at
15295 Alton Parkway, Irvine, California 92618, and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of the Agreements (as defined below), the Company has authorized the
issuance and sale of up to 5,250,000 shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), of the Company.

SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares (at the
purchase price) shown below:

 

Number of Shares to Be Purchased

  

Price Per

Share In

Dollars

  

Aggregate

Price

   $ 7.00    $  

The Company proposes to enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of the shares of Common Stock to them. The Purchaser and the Other Purchasers
are hereinafter sometimes collectively referred to as the “Purchasers,” and this
Agreement and the purchase agreements executed by the Other Purchasers are
hereinafter sometimes collectively referred to as the “Agreements.” The
Agreements do not contain any terms that are more favorable to the Other
Purchasers than the terms hereof. The term “Placement Agents” shall refer
collectively to Lehman Brothers Inc., Lazard Frères & Co. LLC, Susquehanna
Financial Group, LLLP, and Thomas Weisel Partners LLC.

SECTION 3. Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Morrison &
Foerster LLP, 1290 Avenue of the Americas, New York, New York 10104, as soon as
practicable and as agreed to by the parties hereto, within three business days
following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).



--------------------------------------------------------------------------------

At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Shares being purchased hereunder by
wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser one or more stock certificates registered in the name
of the Purchaser, or in such nominee name(s) as designated by the Purchaser in
writing, representing the number of Shares set forth in Section 2 above and
bearing an appropriate legend referring to the fact that the Shares were sold in
reliance upon the exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”), provided by Section 4(2) thereof and Rule 506
thereunder. The Company will promptly substitute one or more replacement
certificates without the legend at such time as the Registration Statement
becomes effective. The name(s) in which the stock certificates are to be
registered are set forth in the Stock Certificate Questionnaire attached hereto
as part of Appendix I.

The Company’s obligation to complete the purchase and sale of the Shares and
deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the purchase price for the Shares being purchased hereunder; (b) completion of
the purchases and sales under the Agreements with the Other Purchasers; (c) the
accuracy of the representations and warranties made by the Purchasers and the
fulfillment of those undertakings of the Purchasers to be fulfilled prior to the
Closing; and (d) receipt by the Company from the Purchaser of a fully completed
questionnaire attached hereto as Appendix I. The Purchaser’s obligation to
accept delivery of such stock certificate(s) and to pay for the Shares evidenced
thereby shall be subject to the following conditions, any one or more of which
may be waived by the Purchaser: (a) each of the representations and warranties
of the Company made herein shall be accurate as of the Closing Date; (b) the
delivery to the Purchaser by counsel to the Company of a legal opinion in a form
reasonably satisfactory to counsel to the Placement Agents; (c) the delivery to
the Purchaser by intellectual property counsel to the Company of a legal
opinions in a form reasonably satisfactory to counsel to the Placement Agents;
(d) receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth herein are true and correct as of the date of this
Agreement and as of such Closing Date and that the Company has complied with all
the agreements and satisfied all the conditions herein on its part to be
performed or satisfied on or prior to such Closing Date; (f) the fulfillment in
all material respects of those undertakings of the Company to be fulfilled prior
to the Closing; (g) the delivery to the Purchaser of a certificate evidencing
the formation and good standing of the Company in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within 10 days of the Closing Date; (h) receipt by
the Purchaser of a certificate, executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions adopted by the Company’s
Board of Directors relating to the Agreements and the transactions contemplated
thereby in a form reasonably acceptable to the Placement Agents, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing; (i) receipt by the Purchaser of a certificate, executed by the
Company’s transfer agent and dated as of the Closing Date, evidencing the total
number of

 

2



--------------------------------------------------------------------------------

shares outstanding as of a recent date, without giving effect to the issuance of
the Shares; (j) the Common Stock (i) shall be listed on the Nasdaq Global Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Securities and Exchange Commission (the “Commission”) or the Nasdaq Global
Market from trading on the Nasdaq Global Market nor shall suspension by the
Commission or the Nasdaq Global Market have been threatened, as of the Closing
Date, either (A) in writing by the Commission or the Nasdaq Global Market or
(B) by falling below the minimum listing maintenance requirements of the Nasdaq
Global Market; and (k) the Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Shares. The Purchaser’s obligations hereunder are expressly not
conditioned on the purchase by any or all of the Other Purchasers of the Shares
that they have agreed to purchase from the Company.

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify could not reasonably be expected to have a
Material Adverse Effect (as defined herein). The Company’s subsidiaries (each a
“Subsidiary” and collectively the “Subsidiaries”) are listed on Exhibit A to
this Agreement. Each Subsidiary is a direct or indirect wholly owned subsidiary
of the Company. Each Subsidiary is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

4.2 Reporting Company; Form S-3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S-3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has timely filed all reports within the 24 month period prior to this
Agreement required thereby. Provided none of the Purchasers is deemed to be an
underwriter with respect to any shares, to the Company’s knowledge, there exist
no facts or circumstances (including without limitation any required approvals
or waivers or any circumstances that may prevent the obtaining of accountant’s
consents) that reasonably could be expected to prohibit the preparation and
filing of a registration statement on Form S-3 that will be available for the
resale of the Shares by the Purchaser.

4.3 Authorized Capital Stock. The Company had duly authorized and validly issued
outstanding capitalization as set forth on Schedule I as of the date set forth
therein; the issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the SEC Documents (as defined herein). Except
as described in

 

3



--------------------------------------------------------------------------------

the SEC Documents, the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations. With respect to each of the
Subsidiaries (i) all the issued and outstanding shares of such Subsidiary’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and (ii) there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of such Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations.

4.4 Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable, and will
conform in all material respects to the description thereof set forth in the SEC
Documents (as defined herein). No preemptive rights or other rights to subscribe
for or purchase any shares of Common Stock of the Company exist with respect to
the issuance and sale of the Shares by the Company pursuant to this Agreement
which have not been waived or complied with. No stockholder of the Company has
any right (which has not been waived or has not expired by reason of lapse of
time following notification of the Company’s intention to file the Registration
Statement (as hereinafter defined)) to require the Company to register the sale
of any capital stock owned by such stockholder under the Registration Statement.
No further approval or authority of the stockholders or the Board of Directors
of the Company will be required for the issuance and sale of the Shares to be
sold by the Company as contemplated herein.

4.5 Due Execution, Delivery and Performance of the Agreements. The Company has
full legal right, corporate power and authority to enter into this Agreement and
perform the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Company. This Agreement constitutes a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application relating to or affecting the enforcement of creditors’
rights and the application of equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution, including but
not limited to, indemnification provisions set forth in Section 7.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws. The execution and performance of this Agreement by the
Company and the consummation of the transactions herein contemplated will not
violate any provision of the certificate of incorporation or bylaws of the
Company or the organizational documents of any Subsidiary and will not result in
the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company or any Subsidiary pursuant to the terms or provisions of,
or will not conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any agreement, mortgage, deed of trust, lease, franchise, license, indenture,
permit or other instrument to which any of the Company or any Subsidiary is a
party or by which any of the Company or any Subsidiary or their respective
properties may be bound or affected and in each

 

4



--------------------------------------------------------------------------------

case that could reasonably be expected to have a Material Adverse Effect, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Company or any Subsidiary or any of their respective
properties. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares. For the purposes of this Agreement the term “Material Adverse Effect”
shall mean a material adverse effect on the condition (financial or otherwise),
properties, business, prospects or results of operations of the Company and its
Subsidiaries, taken as a whole.

4.6 Accountants. Ernst & Young LLP, who has expressed its opinion with respect
to the consolidated financial statements contained in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006, are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder (the “1933 Act Rules and Regulations”)
and by the rules of the Public Accounting Oversight Board.

4.7 No Defaults or Consents. Except for compliance with, or waiver of, the
Company’s obligations under Section 4 of that certain Securities Purchase
Agreement, dated as of June 21, 2006, between the Company and the investors
party thereto, neither the execution, delivery and performance of this Agreement
by the Company nor the consummation of any of the transactions contemplated
hereby (including, without limitation, the issuance and sale by the Company of
the Shares) will give rise to a right to terminate or accelerate the due date of
any payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, except such defaults that
individually or in the aggregate could not reasonably be expected to cause a
Material Adverse Effect, or require any consent or waiver under, or result in
the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or its Subsidiaries pursuant to the terms
of, any indenture, mortgage, deed of trust or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which either the
Company or its Subsidiaries or any of its or their properties or businesses is
bound, or any franchise, license, permit, judgment, decree, order, statute, rule
or regulation applicable to the Company or any of its Subsidiaries or violate
any provision of the charter or by-laws of the Company or any of its
Subsidiaries, except for such consents or waivers which have already been
obtained and are in full force and effect.

4.8 Contracts. The material contracts to which the Company is a party have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.

 

5



--------------------------------------------------------------------------------

4.9 No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before or by any court, regulatory body or administrative agency or
any other governmental agency or body, domestic, or foreign, which actions,
suits or proceedings, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or is imminent, that could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is a party to or subject to the provisions of any injunction,
judgment, decree or order of any court, regulatory body, administrative agency
or other governmental agency or body that could reasonably be expected to have a
Material Adverse Effect.

4.10 Properties. The Company and each Subsidiary has good and marketable title
to all the properties and assets described as owned by it in the consolidated
financial statements included in the SEC Documents, free and clear of all liens,
mortgages, pledges, or encumbrances of any kind except (i) those, if any,
reflected in such consolidated financial statements, or (ii) those that are not
material in amount and do not adversely affect the use made and proposed to be
made of such property by the Company or its Subsidiaries. The Company and each
Subsidiary holds its leased properties under valid and binding leases. The
Company and any Subsidiary owns or leases all such properties as are necessary
to its operations as now conducted.

4.11 No Material Adverse Change. Except as disclosed in the SEC Documents, or
except as otherwise publicly disclosed by the Company through the issuance of a
press release, since December 31, 2006 (i) the Company and its Subsidiaries have
not incurred any material liabilities or obligations, indirect, or contingent,
or entered into any material agreement or other transaction that is not in the
ordinary course of business or that could reasonably be expected to result in a
material reduction in the future earnings of the Company; (ii) the Company and
its Subsidiaries have not sustained any material loss or interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance; (iii) the Company and its Subsidiaries have not paid
or declared any dividends or other distributions with respect to their capital
stock and none of the Company or any Subsidiary is in default in the payment of
principal or interest on any outstanding debt obligations; (iv) there has not
been any change in the capital stock of the Company or its Subsidiaries other
than the sale of the Shares hereunder and shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors, or indebtedness material to the Company or its Subsidiaries
(other than in the ordinary course of business and any required scheduled
payments); and (v) there has not occurred any event that has caused or could
reasonably be expected to cause a Material Adverse Effect. The Company has taken
reasonable steps to protect the material Intellectual Property of the Company
and the Subsidiaries.

4.12 Intellectual Property. Except as disclosed in the SEC Documents, (i) the
Company and each Subsidiary owns or has obtained valid and enforceable licenses
or options for the inventions, patent applications, patents, trademarks (both
registered and unregistered), trade names, copyrights and trade secrets
necessary for the conduct of their respective business as currently conducted
(collectively, the “Intellectual Property”); and (ii) (a) there are no third
parties who have any ownership rights to any Intellectual Property that is owned
by, or has been licensed to, the Company or each Subsidiary for the products
described in

 

6



--------------------------------------------------------------------------------

the SEC Documents that would preclude the Company or any Subsidiary from
conducting its business as currently conducted and could reasonably be expected
to have a Material Adverse Effect, except for the ownership rights of the owners
of the Intellectual Property licensed or optioned by the Company or any
Subsidiary; (b) there are currently no sales of any products that would
constitute an infringement by third parties of any Intellectual Property owned,
licensed or optioned by the Company or any Subsidiary, which infringement could
reasonably be expected to have a Material Adverse Effect; (c) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the rights of the Company or any Subsidiary in or to
any Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary, other than claims which could not reasonably be expected to have a
Material Adverse Effect; (d) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any Intellectual Property owned, licensed or optioned by the Company
or any Subsidiary, other than non-material actions, suits, proceedings and
claims; and (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company or any of any
Subsidiaries infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary right of others, other than non-material
actions, suits, proceedings and claims. To the Company’s knowledge, no third
party is misappropriating, infringing, diluting or violating any Intellectual
Property of the Company or any Subsidiary, that is used or is likely to be used
in the business of the Company as described in the SEC Documents, and no such
claims have been brought against any third party by the Company or any
Subsidiary.

4.13 Compliance. The Company and its Subsidiaries have conducted their
respective businesses in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where failure to be so in compliance could not
reasonably be expected to have a Material Adverse Effect.

4.14 Taxes. The Company and each Subsidiary has filed on a timely basis (giving
effect to extensions) all required federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and none of the Company or any Subsidiary has knowledge of a tax deficiency that
has been or might be asserted or threatened against it that could reasonably be
expected to have a Material Adverse Effect. All tax liabilities accrued through
the date hereof have been adequately provided for on the books of the Company.

4.15 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchaser hereunder will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will have been fully complied with.

4.16 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

7



--------------------------------------------------------------------------------

4.17 Offering Materials. Each of the Company, its directors and officers has not
distributed and will not distribute prior to the Closing Date any offering
material, including any “free writing prospectus” (as defined in Rule 405
promulgated under the Securities Act), in connection with the offering and sale
of the Shares. The Company has not in the past nor will it hereafter take any
action independent of the Placement Agents to sell, offer for sale or solicit
offers to buy any securities of the Company that could result in the initial
sale of the Shares not being exempt from the registration requirements of
Section 5 of the Securities Act.

4.18 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.

4.19 Additional Information. The information contained in the following
documents (the “SEC Documents”), available through the Commission’s EDGAR
system, as of the dates thereof, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading:

(a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2006;

(b) the Company’s Amendment No. 1 to Annual Report on Form 10-K/A for the fiscal
year ended December 31, 2006;

(c) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2007;

(d) the Company’s Registration Statement on Form 8-A, relating to the
description of its Common Stock, filed with the SEC on August 3, 2000, including
any amendment or report filed for the purposed of updating such description; and

(e) all other documents, if any, filed by the Company with the Commission since
December 31, 2006 pursuant to the reporting requirements of the Exchange Act.

The SEC Documents and the documents incorporated by reference therein or
attached as exhibits thereto, at the time they became effective or were filed
with the Commission, as the case may be, complied in all material respects with
the requirements of the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder (the “1934 Act Rules and Regulations”
and, together with the 1933 Act Rule and Regulations, the “Rules and
Regulations”). In the past 12 calendar months, the Company has filed all
documents required to be filed by it prior to the date hereof with the
Commission pursuant to the reporting requirements of the Exchange Act.

 

8



--------------------------------------------------------------------------------

4.20 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.

4.21 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares for working capital and general corporate purposes.

4.22 Non-Public Information. The Company has not disclosed to the Purchaser
information that would constitute material non-public information as of the
Closing Date other than the existence of the transaction contemplated hereby.

4.23 Use of Purchaser Name. Except as otherwise required by applicable law or
regulation the Company shall not use the Purchaser’s name or the name of any of
its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated which consent shall not be
unreasonably withheld or delayed.

4.24 Related Party Transactions. No transaction has occurred between or among
the Company, on the one hand, and its affiliates, officers or directors on the
other hand, that is required to have been described under applicable securities
laws in its Exchange Act filings and is not so described in such filings.

4.25 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise could reasonably
be expected to have a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act filings.

4.26 Governmental Permits, Etc. The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to possess currently such
franchises, licenses, certificates and other authorizations could not reasonably
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permit that, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to have a Material Adverse
Effect.

4.27 Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in its Exchange Act filings
fairly present the financial position, results of operations, stockholders’
equity and cash flows of the Company and its consolidated Subsidiaries at the
dates and for the periods specified therein. Such financial statements and the
related notes and schedules thereto have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the

 

9



--------------------------------------------------------------------------------

periods involved (except as otherwise noted therein) and all adjustments
necessary for a fair presentation of results for such periods have been made;
provided, however, that the unaudited financial statements are subject to normal
year-end audit adjustments (which are not expected to be material) and do not
contain all footnotes required under generally accepted accounting principles.

4.28 Listing Compliance. The Company is in compliance with the requirements of
the Nasdaq Global Market for continued listing of the Common Stock thereon. The
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on the Nasdaq Global Market, nor has the Company
received any notification that the Commission or the Nasdaq Global Market is
contemplating terminating such registration or listing. The transactions
contemplated by this Agreement will not contravene the rules and regulations of
the Nasdaq Global Market. The Company will comply with all requirements of the
Nasdaq Global Market with respect to the issuance of the Shares and shall cause
the Shares to be listed on the Nasdaq Global Market.

4.29 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) that
are designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and the Company’s principal
financial officer or persons performing similar functions. The Company is
otherwise in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002, as amended and the rules and regulations
promulgated thereunder.

4.30 Foreign Corrupt Practices. Neither the Company, nor any Subsidiary, nor, to
the knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

4.31 Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. The
Company and each Subsidiary believe that their relations with their employees
are good. No executive officer of the Company (as defined in Rule 501(f)
promulgated under the Securities

 

10



--------------------------------------------------------------------------------

Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No executive
officer of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters.

4.32 ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

4.33 Environmental Matters. There has been no storage, disposal, generation,
manufacture, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in violation of any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit or that would require
remedial action under any applicable law, ordinance, rule, regulation, order,
judgment, decree or permit; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind into such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances due to or caused
by the Company or any Subsidiary or with respect to which the Company or any
Subsidiary have knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

4.34 Integration; Other Issuances of Shares. Neither the Company nor its
Subsidiaries or any affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Shares to such Purchaser for purposes
of the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company or its Subsidiaries or affiliates
take any action or steps that would require registration of any of the Shares
under the Securities Act or cause the offering of

 

11



--------------------------------------------------------------------------------

the Shares to be integrated with other offerings. Assuming the accuracy of the
representations and warranties of Purchasers, the offer and sale of the Shares
by the Company to the Purchasers pursuant to this Agreement will be exempt from
the registration requirements of the Securities Act.

4.35 FDA Compliance. Except as provided in the SEC Documents, the Company is
conducting its business in compliance with the rules and regulations of the
United States Food and Drug Administration (the “FDA”) and all applicable
federal, state and local laws, orders, rules, regulations, directives, decrees
and judgments of each of the jurisdictions in which it is conducting business,
including, without limitation, all applicable local, state and federal laws and
regulations governing health, sanitation, safety, zoning and land use, except
where the failure to be so in compliance would not have a Material Adverse
Effect. There are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings before the FDA or any
other federal, state, local or foreign governmental bodies that involve or
effect the Company, its existing products, product candidates or any of its
Subsidiaries which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would be reasonably likely to result in
a Material Adverse Effect.

4.36 Trade Secrets. The Company has taken reasonable steps in accordance with
normal industry practice to protect its rights in the Company’s confidential
information and trade secrets, the secrecy of which is material to the business
of the Company as described in the SEC Documents. Without limiting the
generality of the foregoing, the Company generally enforces a policy of
requiring each relevant employee, consultant and contractor to execute
agreements that contain provisions designed to prevent unauthorized disclosure
of the Company’s confidential information and Company trade secrets. With
respect to employees, such agreements assign to the Company all Intellectual
Property rights relating to the Company’s business as described in the SEC
Documents that is developed by the employee in the course of his or her
activities as an employee of the Company. With respect to contractors and
consultants, the agreements either assign all Intellectual Property rights
developed pursuant to the agreement, which the Company determined at the time
was material to its business or license such rights on agreed-upon terms. Except
under confidentiality obligations there has been no disclosure by the Company of
material confidential information or material trade secrets of Company.

4.37 License Agreements. Neither the Company nor any Subsidiary is in breach or
default (nor has any event occurred which with notice, lapse of time, or both
would result in any breach of, or constitute a default) under any license
agreements granting to the Company or such Subsidiary any right to incorporate
any Intellectual Property into any commercial product of the Company filed as an
exhibit to the SEC Documents or any license agreements under which the Company
or such Subsidiary licenses or grants a third party rights to incorporate any
rights under any Company Intellectual Property into any commercial product of
such third party filed as an exhibit to the SEC Documents, except in each case
as would not, individually or in the aggregate, be reasonably expected to result
in a Material Adverse Effect.

4.38 Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Agreement

 

12



--------------------------------------------------------------------------------

and the transactions contemplated hereby, and any advice given by a Purchaser or
any of its representatives or agents in connection with the Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Shares. The Company further represents to the Purchaser that the
Company’s decision to enter into the Agreements has been based solely on the
independent evaluation by the Company and its representatives.

4.39 Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of Incorporation”)
or the laws of the state of its incorporation which is applicable to any
Purchaser as a result of the transactions contemplated by the Agreements,
including, without limitation, the Company’s issuance of the Shares and the
Purchaser’s ownership of the Shares. As a consequence of the Agreements and the
transactions contemplated thereby, (i) no Purchaser shall be an “Acquiring
Person” within the meaning of the Preferred Stock Rights Agreement (the “Rights
Agreement”), dated December 31, 2001, as amended, between the Company and the
rights agent named therein, and (ii) a “Triggering Event” (as defined in the
Rights Agreement) shall not have occurred. The Company has no other stockholder
rights plans or similar arrangements relating to the accumulation of beneficial
ownership of Common Stock or a change of control of the Company.

4.40 No Insolvency. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated by the Agreements to occur at the Closing, will
not be Insolvent (as defined herein). For purposes of this Section 4.40,
“Insolvent” means, with respect to any Person (as defined herein), (i) the
present fair saleable value of such Person’s assets is less than the amount
required to pay such Person’s total Indebtedness (as defined herein), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

4.41 Indebtedness and Other Contracts. Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined herein) in excess of $100,000, individually, or
$500,000, in the aggregate from any one lender (together with such lender’s
affiliates), (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.

 

13



--------------------------------------------------------------------------------

For purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) “capital leases” in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

4.42 Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

4.43 Acknowledgement Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Purchaser with applicable law and the provisions of this
Agreement and except to the extent as provided in any confidentiality or other
agreement between a Purchaser and the Company, it is understood and acknowledged
by the Company (i) that the Purchaser has not been asked to agree, nor has the
Purchaser Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Shares for any specified term; (ii) that past or
future open market or other transactions by the Purchaser, including, without
limitation, short sales or “derivative”

 

14



--------------------------------------------------------------------------------

transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that the Purchaser, and counter parties in
“derivative” transactions to which the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that the Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) the Purchaser may engage
in hedging activities at various times during the period that the Shares are
outstanding and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.

4.44 Disclosure. All disclosure provided to the Purchaser regarding the Company
and its Subsidiaries, their business and the transactions contemplated hereby
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or its Subsidiaries during the 12 months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

4.45 U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Code and the Company shall so certify upon Purchaser’s request.

SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:

5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, and the Purchaser
has undertaken an independent analysis of the merits and the risks of an
investment in the Shares, based on the Purchaser’s own financial circumstances;
(ii) the Purchaser has had the opportunity to request, receive, review and
consider all information it deems relevant in making an informed decision to
purchase the Shares and to ask questions of, and receive answers from, the
Company concerning such information; (iii) the Purchaser is acquiring the number
of Shares set forth in Section 2 above in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares (this representation and
warranty not limiting the Purchaser’s right to sell pursuant to the Registration
Statement or in compliance with the Securities Act and the Rules and
Regulations, or, other than with respect to any claims arising out of a breach
of this representation and warranty, the Purchaser’s right to indemnification
under Section 7.3); (iv) the Purchaser has completed or caused to be completed
the Registration Statement Questionnaire attached hereto as part of Appendix I,
for use in preparation of the Registration Statement, and the answers thereto
are true and correct as of the date hereof and will be true and correct as of
the effective date of the Registration Statement and the Purchaser will notify
the Company immediately of any material change in any such information provided
in the Registration Statement Questionnaire (other than changes in beneficial
ownership) until such time as the Purchaser has sold all of its Shares or until
the Company is no longer required to keep the Registration Statement effective;
(v) the Purchaser has, in connection with its decision to purchase the number of
Shares set forth in Section 2 above, relied solely upon the SEC Documents and
the representations and warranties of the Company contained herein, and the
Purchaser has not relied on the Placement Agents in negotiating the terms of its
investment in the Shares and, in making a decision to purchase the Shares, the
Purchaser has not received or relied on any communication, investment advice or
recommendation from the Placement Agents; (vi) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them and (vii) the Purchaser is an institutional “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act. Notwithstanding the foregoing, the Shares may be pledged in
connection with a bona fide margin account or other loan or financing

 

15



--------------------------------------------------------------------------------

arrangement secured by the Shares and such pledge of Shares shall not be deemed
to be a transfer, sale or assignment of the Shares hereunder, and no Purchaser
effecting a pledge of Shares shall be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement.

5.2 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.

5.3 Confidentiality. For the benefit of the Company, the Purchaser previously
agreed with the Placement Agents to keep confidential all information concerning
this private placement. The Purchaser is prohibited from reproducing or
distributing this Agreement or any other offering materials or other information
provided by the Company in connection with the Purchaser’s consideration of its
investment in the Company, in whole or in part, or divulging or discussing any
of their contents, except to its financial, investment or legal advisors in
connection with its proposed investment in the Shares. Further, the Purchaser
understands that the existence and nature of all conversations and
presentations, if any, regarding the Company and this offering must be kept
strictly confidential. The Purchaser understands that the federal securities
laws impose restrictions on trading based on information regarding this
offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
a press release or press releases describing this offering. The foregoing
agreements shall not apply to any information that is or becomes publicly
available through no fault of the Purchaser, or that the Purchaser is legally
required to disclose; provided, however, that if the Purchaser is requested or
ordered to disclose any such information pursuant to any court or other
government order or any other applicable legal procedure, it shall provide the
Company with prompt notice of any such request or order in time sufficient to
enable the Company to seek an appropriate protective order.

5.4 Investment Decision. The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

5.5 Risk of Loss. The Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of the
Purchaser’s investment, and the Purchaser has full cognizance of and understands
all of the risk factors related to the Purchaser’s purchase of the Shares,
including, but not limited to, those set forth under the caption “Risk Factors”
in certain SEC Documents. The Purchaser understands that the market price of the
Common Stock has been volatile and that no representation is being made as to
the future value of the Common Stock.

 

16



--------------------------------------------------------------------------------

5.6 Legend. The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to Rule
144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
applicable requirements of the Securities Act, or (iii) such holder provides the
Company with reasonable assurance that the Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A. The Company shall remove such
legend no later than three trading days after satisfaction of any of the above
conditions.

5.7 Stop Transfer. The certificates representing the Shares will be subject to a
stop transfer order with the Company’s transfer agent that restricts the
transfer of such shares except upon receipt by the transfer agent of a written
confirmation from the Purchaser to the effect that the Purchaser has satisfied
its prospectus delivery requirements, in the form attached as Exhibit B hereto.

5.8 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

5.9 Public Sale or Distribution. The Purchaser hereby covenants with the Company
not to make any sale of the Shares under the Registration Statement without
complying with the provisions of this Agreement and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule). The Purchaser acknowledges that there may occasionally be
times when the Company must suspend the use of the prospectus (the “Prospectus”)
forming a part of the Registration Statement (a “Suspension”) until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the Commission, or until such time as the Company has
filed an appropriate report with the Commission pursuant to the Exchange Act.
Without the Company’s prior written consent, which consent shall not
unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Shares for resale other than the Prospectus, including
any “free

 

17



--------------------------------------------------------------------------------

writing prospectus” as defined in Rule 405 under the Securities Act. The
Purchaser covenants that it will not sell any Shares pursuant to said Prospectus
during the period commencing at the time when the Company gives the Purchaser
written notice of the suspension of the use of said Prospectus and ending at the
time when the Company gives the Purchaser written notice that the Purchaser may
thereafter effect sales pursuant to said Prospectus. Notwithstanding the
foregoing, the Company agrees that no Suspension shall be for a period of longer
than 5 consecutive days, and no Suspension shall be for a period longer than 20
days in the aggregate in any 365 day period; provided, that each subsequent
Suspension must be at least two trading days after the last day of any prior
Suspension. The Purchaser further covenants to notify the Company promptly of
the sale of all of its Shares.

5.10 Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.

5.11 Short Sales. Since the time the Purchaser was first contacted about the
offering of the Shares and the transactions contemplated hereby, the Purchaser
has not taken, and prior to the public announcement of the transaction after the
Closing the Purchaser shall not take, any action that has caused or will cause
the Purchaser to have, directly or indirectly, sold or agreed to sell any shares
of Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.

 

18



--------------------------------------------------------------------------------

SECTION 6. Survival of Agreements, Representations and Warranties.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agents, all covenants and agreements made by the Company and the
Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor. All
representations and warranties, made by the Company and the Purchaser herein and
in the certificates for the Shares delivered pursuant hereto shall survive the
Closing.

SECTION 7. Registration of the Shares; Compliance with the Securities Act.

7.1 Registration Procedures and Expenses. The Company shall:

(a) as soon as practicable, but in no event later than 10 days following the
Closing Date (the “Filing Deadline”), prepare and file with the Commission the
Registration Statement on Form S-3 relating to the resale of the Shares by the
Purchaser and the Other Purchasers;

(b) use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective within 40 days after the Closing Date in the event that the
Registration Statement is not selected for review by the Commission or
(ii) within 75 days after the Closing Date in the event that the Registration
Statement is selected for review by the Commission (each of (i) and (ii), the
“Effective Deadline”);

(c) upon the prior request of a Purchaser, permit a single counsel for the
Purchaser to review and comment upon those sections in the Registration
Statement entitled “Selling Stockholders” and “Plan of Distribution” at least
two business days prior to the filing of the Registration Statement with the
Commission;

(d) submit to the Commission, within two business days after the Company learns
that no review of the Registration Statement will be made by the staff of the
Commission or that the staff has no further comments to the Registration
Statement, as the case may be, a request for acceleration of effectiveness of
the Registration Statement to a time and date not later than 48 hours after the
submission of such request;

(e) by 9:30 a.m. on the business day following the effectiveness date of the
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to the Registration Statement;

(f) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the effective date of the Registration
Statement, (ii) such time as all of the Shares have been sold pursuant to the
Registration Statement, or (iii) such time as the Shares become eligible for
resale by non-affiliates pursuant to Rule 144(k) under the Securities Act or any
other rule of similar effect (each of (i), (ii) and (iii), the “Registration
Period”);

(g) furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;

 

19



--------------------------------------------------------------------------------

(h) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser and in all applicable jurisdictions
in the United States and prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period; provided, however, that
the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

(i) bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Shares pursuant
to the Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any in connection with the offering of the Shares pursuant to the
Registration Statement;

(j) file a Form D with the Commission with respect to the Shares as required
under Regulation D;

(k) issue a press release describing the transactions contemplated by this
Agreement on or before 9:00 a.m. New York City time on the business day
following the execution of this Agreement and all other Agreements and file a
related Current Report on Form 8-K as may be required by the Exchange Act
contemporaneously therewith;

(l) in order to enable the Purchasers to sell the Shares under Rule 144 to the
Securities Act, for a period of two years from Closing, use its commercially
reasonable efforts to comply with the requirements of Rule 144, including
without limitation, use its commercially reasonable efforts to comply with the
requirements of Rule 144(c) with respect to public information about the Company
and to timely file all reports required to be filed by the Company under the
Exchange Act;

(m) if the Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, furnish to such Purchaser, on
the date of the effectiveness of the Registration Statement and thereafter from
time to time on such dates as an Purchaser may reasonably request (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Purchasers, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Purchasers;

(n) not, and shall cause its Subsidiaries and affiliates not to, identify any
Purchaser as an underwriter in any public disclosure or filing with the
Commission or any securities exchange or trading market;

 

20



--------------------------------------------------------------------------------

(o) notify the Purchaser in writing of the happening of any event, as promptly
as practicable after becoming aware of such event, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or and necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information);

(p) notify the Purchaser of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of the Shares for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of notice of the initiation or threatening of any
proceeding for such purpose;

(q) furnish to the Purchaser, without charge, copies of any correspondence from
the Commission or the staff of the staff of the Commission to the Company or its
representatives relating to the Registration Statement; and

(r) if requested by the a Purchaser, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as the
Purchaser reasonably requests to be included therein relating to the sale and
distribution of Shares, including, without limitation, information with respect
to the number of Shares being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Shares to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
the Registration Statement if reasonably requested by the Purchaser.

The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder. A draft of the proposed form of the questionnaire
related to the Registration Statement to be completed by the Purchaser is
attached hereto as Appendix I.

7.2 Transfer of Shares After Registration. The Purchaser agrees that it will not
effect any disposition of the Shares or its right to purchase the Shares that
would constitute a sale within the meaning of the Securities Act or pursuant to
any applicable state securities laws, except as contemplated in the Registration
Statement referred to in Section 7.1 or as otherwise permitted by law, and that
it will promptly notify the Company of any changes in the information set forth
in the Registration Statement regarding the Purchaser or its plan of
distribution.

7.3 Indemnification. For the purpose of this Section 7.3:

(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and

 

21



--------------------------------------------------------------------------------

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement referred to in Section 7.1.

(a) The Company agrees to indemnify and hold harmless the Purchaser and each
Purchaser/Affiliate, against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser or Purchaser/Affiliates may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement, including the Prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rules 430B,
430C or 434, of the 1933 Rules and Regulations, or the Prospectus, in the form
first filed with the Commission pursuant to Rule 424(b) of the Regulations, or
filed as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in light of the circumstances under which they were made, or arise
out of or are based in whole or in part on any inaccuracy in the representations
or warranties of the Company contained in this Agreement, or any failure of the
Company to perform its obligations hereunder or under law, and will promptly
reimburse the Purchaser and each Purchaser/Affiliate for any legal and other
expenses as such expenses are reasonably incurred by the Purchaser or such
Purchaser/Affiliate in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, and the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein, or (ii) the
failure of the Purchaser to comply with the covenants and agreements contained
herein, or (iii) the inaccuracy of any representation or warranty made by

 

22



--------------------------------------------------------------------------------

the Purchaser herein or (iv) any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was delivered to the Purchaser prior
to the pertinent sale or sales by the Purchaser.

(b) The Purchaser and each Other Purchaser will severally, but not jointly,
indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, but only if such settlement is effected with the
written consent of the Purchaser) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in the light of the circumstances
under which they were made, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein; and will reimburse the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Purchaser’s aggregate liability under this
Section 7 shall not exceed the amount of net proceeds received by the Purchaser
on the sale of the Shares pursuant to the Registration Statement.

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict

 

23



--------------------------------------------------------------------------------

of interest between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election to assume the
defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld or delayed. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnification could have been sought hereunder by such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of Common Stock hereunder
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Purchaser
on the other shall be deemed to be in the same proportion as the amount paid by
the Purchaser to the Company pursuant to this Agreement for the Shares purchased
by the Purchaser that were sold pursuant to the Registration Statement bears to
the difference (the “Difference”) between the amount the Purchaser paid for the
Shares that were sold pursuant to the Registration Statement and the amount
received by the Purchaser from such sale. The relative fault of the Company on
the one hand and the Purchaser on the other shall be determined by reference to,
among other things, whether the untrue or alleged statement of a

 

24



--------------------------------------------------------------------------------

material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation and/or warranty relates
to information supplied by the Company or by the Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this
Section 7.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification. The Company and the
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, the
Purchaser shall not be required to contribute any amount in excess of the amount
by which the Difference exceeds the amount of any damages that the Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 7.3 are several and not joint.

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5.9 or Section 7.2 upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares upon the earlier of
(i) the passage of two years from the effective date of the Registration
Statement covering such Shares and (ii) at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.

7.5 Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.

7.6 Delay in Filing or Effectiveness of Registration Statement If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Deadline, then for each day following the Filing Deadline,
until but excluding the date the Registration Statement is filed, or if the
Registration Statement is not declared effective by the Commission by the
Effective Deadline, then for each day following the Effective Deadline, until
but excluding the date the Commission declares the Registration Statement
effective, the

 

25



--------------------------------------------------------------------------------

Company shall, for each such day, pay the Purchaser with respect to any such
failure, as liquidated damages and not as a penalty, an amount per 30-day period
equal to 1.0% of the purchase price paid by such Purchaser for its Shares
pursuant to this Agreement (pro rata on a 30 day basis); and for any such 30-day
period, such payment shall be made no later than three business days following
such 30-day period. If the Purchaser shall be prohibited from selling Shares
under the Registration Statement as a result of a Suspension of more than 5
consecutive days or Suspensions of more than an aggregate of 20 days in any
365-day period (provided, that each subsequent Suspension must be at least two
trading days after the last day of any prior Suspension), then for each day on
which a Suspension is in effect that exceeds the maximum allowed period for a
Suspension or Suspensions, but not including any day on which a Suspension is
lifted, the Company shall pay the Purchaser, as liquidated damages and not as a
penalty, an amount per 30-day period equal to 1.0% of the purchase price paid by
such Purchaser for its Shares pursuant to this Agreement for each such day (pro
rata on a 30 day basis), and such payment shall be made no later than the first
business day of the calendar month next succeeding the month in which such day
occurs. For purposes of this Section 7.6, a Suspension shall be deemed lifted on
the date that notice that the Suspension has been lifted is delivered to the
Purchaser pursuant to Section 5.9 of this Agreement. Any payments made pursuant
to this Section 7.6 shall not constitute the Purchaser’s exclusive remedy for
such events. Notwithstanding the foregoing provisions, in no event shall the
Company be obligated to pay any liquidated damages pursuant to this Section 7.6
to more than one Purchaser in respect of the same Shares for the same period of
time. Such payments shall be made to the Purchasers in cash. In the event the
Company fails to make payments pursuant to this Section 7.6 in a timely manner,
such payments shall bear interest at the rate of 1.0% per month (pro rata on a
30 day basis) until paid in full.

7.7 Questionnaires. The Purchaser agrees to furnish to the Company a completed
questionnaire in the form attached hereto as Appendix I at the Closing for use
in preparation of the Registration Statement contemplated in Section 7.1. The
Company shall not be required to include the Shares of the Purchaser in the
Registration Statement and shall not be required to pay a cash payment to such
Purchaser pursuant to Section 7.6 so long as the Purchaser fails to furnish a
fully completed questionnaire at the Closing or does not respond to subsequent
written requests for information by the Company within two business days of such
requests.

SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agents a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject with respect to such fee. Each of the
parties hereto represents that, on the basis of any actions and agreements by
it, there are no other brokers or finders entitled to compensation in connection
with the sale of the Shares to the Purchaser.

SECTION 9. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such

 

26



--------------------------------------------------------------------------------

Purchaser independently of any Other Purchaser. Nothing contained in the
Agreements, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Agreements. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

SECTION 10. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:

if to the Company, to:

ISTA Pharmaceuticals, Inc.

15295 Alton Parkway,

Irvine, California 92618

Attention: Vicente Anido

Facsimile: 949-789-7744

E-mail: vanido@istavsion.com

with a copy to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660

Attention: Robert C. Funsten

Facsimile: (949) 725-4100

E-mail: rfunsten@sycr.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

if to the Purchaser, at its address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing, with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

 

27



--------------------------------------------------------------------------------

SECTION 11. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 11 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.

SECTION 12. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

SECTION 13. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

SECTION 14. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.

SECTION 16. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

SECTION 17. Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall reimburse HBK Master Fund L.P. (“HBK”) or its designee(s) for all
reasonable legal fees and disbursements in connection with the documentation and
implementation of the transactions contemplated hereby, in an amount not to
exceed $20,000, which amount shall be non accountable and withheld by HBK from
its purchase price at the Closing.

 

28



--------------------------------------------------------------------------------

SECTION 18. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.

SECTION 19. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

[Remainder of Page Left Intentionally Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

ISTA PHARMACEUTICALS, INC. By:  

 

Name:   Title:  

 

  

Print or Type:

  

 

 

Name of Purchaser

(Individual or Institution)

 

Jurisdiction of Purchaser’s Executive Offices

 

Name of Individual representing Purchaser (if an Institution)

 

Title of Individual representing Purchaser (if an Institution)

 

  

Signature by:

  

 

Individual Purchaser or Individual

representing Purchaser:

 

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-mail:

 

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Subsidiary

  

State or Other Jurisdiction of

Incorporation/Organization

Visionex Pty. Ltd.    Singapore ISTA Pharma, Ltd.    United Kingdom



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

SCHEDULE I

CAPITALIZATION

Outstanding as of June 22, 2007:

 

Securities

   Number

Common Stock

   26,649,515

Options

   4,887,725

Warrants

   951,152

Convertible Notes

   5,161,296         37,649,688



--------------------------------------------------------------------------------

APPENDIX I

 

34